Title: A Proclamation, 4 November 1783
From: Washington, George
To: 


                  
                     Nov. 4. 1783
                  
                  Whereas the United States in Congress assembled were pleased on the 29 day of October last to pass the following Resolve.
                  "That the Comr in Chief &c."
                  In compliance therefore with the foregoing Resolve I do hereby give this public Notice that from and after the fifteenth day of this instant November All Troops within the above description shall be considered as discharged from the service of the United States—And All Officers commanding Corps or Detachmts of any Such Troops are hereby directed to grant them proper discharges accordingly.  Given &c.
               